DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 16 November 2020 has been entered; claims 1-4 and 7-28 remain pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 November 2020 has been entered.

Response to Arguments
Due to Applicant’s amendments to the claims and filing of an approved Terminal Disclaimer, the rejections of claims 17-19 under 35 USC 103 and on the ground of non-statutory Double Patenting been withdrawn.  New grounds of rejection under 35 USC 112(a) and 35 USC 103 have been set forth below, as necessitated by amendment.

Claim Objections
Claims 18-26 are objected to because of the following informalities: regarding claims 18-26, the limitation “pallet” is misspelled (should be “pellet”).  Appropriate correction is required.

 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claim 17, the limitations now recite “about 5% to about 80% precipitation agent”, which is not supported for all possible precipitating agents; rather, only specific precipitating agents are supported by originally claim 17 and Page 5, lines 10-14 of the Specification.  Additionally, the limitation “tannin” in claims 18-26 appear to not be supported by the Specification (Page 2, lines 24-25), which recites specifically anionic or cationic tannin (neutral tannin not disclosed, for example). 
Regarding claims 27-28, they are rejected for being dependent on a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Buchan et al. (WO # 2017/163199), hereinafter “Buchan”.
With respect to claim 17, Buchan teaches a composition comprising particulate lanthanum chloride (“water purification agent” which is a “chloride salt of a rare earth element having atomic number 57”) at 85% (considered consistent with the recited endpoint “about 80%”) (Page 4, lines 13-20) and up to 5% of flocculating agent (considered to be consistent with “precipitating agent”, overlapping “about 5%) (Page 5, lines 20-26), wherein the composition may be in the form of a compressed or compacted tablet (“pellet”) (Page 6, lines 1-2). 
Buchan and the claims differ in that Buchan does not teach the exact same proportions for the water purification agent and the precipitating agent as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Buchan, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).
Regarding the intended use limitations “for removing water from particulate material slurries”, the Examiner submits that the disclosed composition of Buchan is capable of removing water as claimed. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Buchan et al. (WO # 2017/163199) as evidenced by Grzadka et al. (J. Surfact. Deterg. 2012, 15, 513-521) and Polymer Science Learning Center, Pages 1-3, accessed online 26 April 2021 at https://pslc.ws/macrog/starlose.htm, hereinafter “Buchan”, “Grzadka”, and “Polymer Science Learning Center”.
With respect to claim 27, Buchan teaches that the composition comprises about 10%, 8%, or 6% (discrete embodiments within “about 1% to about 20%”) binding aid (“agent”) which may be embodied as carboxymethyl cellulose, an anionic polysaccharide as evidenced by Grzadka: Page 514, right column, first full paragraph).  Although Buchan discloses anionic cellulose and not anionic starch, it is submitted that the repeat glucose units of carboxymethyl 
Although Buchan teaches an anionic polysaccharide with different glucose linkages than anionic starch, case law holds that homologues (compounds differing regularly by glucose monomer linkage) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977); it is further noted that Buchan’s carboxymethyl cellulose has an anionic charge and functions for the same purpose, as a binder.

Regarding claim 28, Buchan teaches that the tablet composition is compressed or compacted as a tablet (“pellet”) from a mixture of particulate materials (Page 8, lines 10-12; Page 9, lines 11-13). 
Buchan does not specifically teach the applied pressure and time; however, these limitations are merely product-by-process limitations.  It has been held that “[Ejven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a non-obvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. In this case, the composition of Buchan is in the form of a compressed tablet (“pellet”) regardless of how the pellet is formed. 

18 is rejected under 35 U.S.C. 103 as being unpatentable over Buchan et al. (WO # 2017/163199) as applied to claim 17 above, and further in view of Wang et al. (U.S. Patent Publication # 2013/00151143), hereinafter “Buchan” and “Wang”.
With respect to claim 18, Buchan teaches removal of algae and employing an appropriate flocculant (“precipitating agent”) and lanthanum chloride, but does not specifically teach tannin. 
Wang teaches cationic tannin (Abstract; Paragraphs [0012-0014]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace the flocculants of Buchan with the cationic tannin of Wang because Buchan teaches removal of algae in water treatment (Page 2, lines 9-16; Page 3, lines 21-22) and employing an appropriate flocculant (Page 5, lines 20-26), and because Wang discloses that the cationic tannin allows for removal of chemical oxygen demand, biological oxygen demand, and algae from water without killing them, which also avoids release of toxins (Abstract; Paragraphs [0012-0013]).

Claims 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Buchan et al. (WO # 2017/163199) as applied to claim 17 above, and further in view of Wang et al. (U.S. Patent Publication # 2013/0015143) and Burba et al. (U.S. Patent Publication # 2011/0303871), hereinafter “Buchan”, “Wang”, and “Burba”.
With respect to claims 19-26, Buchan teaches removal of algae and employing an appropriate flocculant, but does not specifically teach tannin. 
Wang teaches cationic tannin (Abstract; Paragraphs [0012-0014]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace the flocculants of Buchan with the cationic tannin of Wang because Buchan teaches removal of algae in water treatment (Page 2, lines 9-16; Page 3, lines 21-22) and employing an appropriate flocculant (Page 5, lines 20-26), and because Wang discloses 
Buchan teaches removal of algae and employing lanthanum chloride, but does not specifically teach chlorides of the recited rare earth metals. 
Burba teaches rare earth salts including rare earth chlorides (Paragraphs [0019]), wherein the rare earth metals include lanthanum, cerium, neodymium, promethium, gadolinium, ytterbium, lutetium, yttrium, and/or scandium (Paragraphs [0014, 0019, 0040]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace the lanthanum chloride of Buchan with each of the rare earth chlorides of Burba or to add additional rare earth chlorides of Burba to the lanthanum chloride of Buchan because Burba teaches that lanthanum chlorides alone and in combination with various other rare earth chlorides can be employed to treat waters to fix/remove/precipitate the majority of a wide variety of contaminants (Paragraphs [0020, 0050, 0053, 0058-0063], see also Paragraphs [0019, 0041, 0052]).  One of ordinary skill in the art would have recognized a reasonable expectation of success in treating water with different or additional rare earth chlorides as disclosed in Burba, especially considering the similar properties of the rare earth lanthanides.  Burba also discloses that the rare earth agents may be formatted as a pellet (Paragraph [0079]), consistent with the tablet (“pellet”) of Buchan.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
27 April 2021